Citation Nr: 1702710	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a videoconference hearing (hearing) before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection for Tinnitus

Generally, to establish service connection a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).  For organic diseases of the nervous system, such as tinnitus, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a) (3) (2016).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303 (b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for tinnitus.  For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

The Veteran contends that he was exposed to excessive noise during his service, resulting in tinnitus.  He asserts that he has ringing in the ears that has been present since his exposure to noise in service.  The Veteran testified at the hearing that he was exposed to naval weapons fire without ear protection while in service and that he began hearing a ringing in his ears during service that got "progressively worse" afterwards and became more of a "buzzing" since leaving service.  The Veteran further testified that he sought treatment for severe headaches and earaches while in service.  There are no Service Treatment Records (STRs) associated with the record as it appears any such documents are unavailable for review as stated in a July 2013 VA memorandum detailing efforts to retrieve said records.  However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

In addition to the Veteran's contentions, the Veteran's DD-214 indicates that the Veteran received the Atlantic War Zone Bar, the Pacific War Zone Bar and the Merchant Marine Combat Bar.  Therefore, taking into consideration the Veteran's contentions along with his DD-214, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service.  See, Jandreau, 492 F.3d at 1377.  For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service.

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears.  See July 2013 VA examination report; see also, Charles v. Principi, 16 Vet. App. 370, 374   (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation).  Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability.

Although the July 2013 VA examiner noted that the Veteran "reports constant ringing/buzzing tinnitus noticed last year, in his left ear, of gradual onset, after no specific event," the Veteran has since testified that the night before the atomic bomb was dropped (it was not specified whether this was the first or second such bombing), every ship was firing its guns in celebration of being told the war was over and that this created a "horrendous amount of noise."  The Veteran testified that while still on active duty he began experiencing severe headaches and earaches to the point where he asked to see a doctor and was sent to a "MASH" unit on Okinawa where he was told they would not be able to test him but pulled a wisdom tooth out of belief that that might have been the cause.  The Veteran testified that he experienced a ringing in his ears during his service that got "progressively worse" afterwards.  Finally, the Veteran testified that he was not exposed to any loud noises after the service.
 
The Board notes that the July 2013 examiner stated that they could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  However, the Board concedes the Veteran's military noise exposure, and the Board finds the Veteran to be an accurate historian when he asserts that he has experienced ringing in his ears since service.  See, Charles, 16 Vet. App. at 374.  Additionally, the evidence since service does not indicate post-service acoustic trauma.  Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor.
 
Considering that the Board finds the statements of the Veteran as to ongoing tinnitus since service to be competent and credible, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus.  See, Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has bilateral hearing loss disability as a result of his in-service acoustic trauma.  The Veteran was afforded a VA audiological examination in July 2013; however, the Board finds that an additional VA audiological examination is necessary.

As noted in the decision above, the Veteran's STRs are unavailable.  As indicated above, in such situations, not only does the Board have a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule, but an enhanced duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.In support of his claim, the Veteran testified at the hearing that he was exposed to loud noises from naval weapons fire during his active service and that he sought treatment for headaches and earaches while in service.  The Board notes that the VA consultation record from March 2012 noted that the Veteran's last hearing exam, at that time, had been during World War II and that the patient had a significant history of loud noise exposure during the war.  

There is a current diagnosis of sensorineural hearing loss in both the left and right ears.  See July 2013 VA examination.  The examiner stated he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Board finds the July 2013 VA examination to be insufficient.  Given the in-service event, the Veteran's credible statements, and the possibility of a current disability related to the in-service event, the Veteran should be examined to determine the current nature and likely etiology of his bilateral hearing loss disability. 

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159 (c) (2) (West 2014); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment 
records from August 2013 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and 
after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether the current bilateral hearing disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.

In this regard, the examiner's attention is directed to the Veteran's testimony at the hearing that he was exposed to naval weapons fire while in service, sought treatment for headaches and earaches while in service, and experienced ringing in his ears while in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather, that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3. Ensure that the information provided by the 
examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the claim of service connection for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representation with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


